
	

114 HR 1974 IH: Health Equity and Access under the Law for Immigrant Women and Families Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		 I
		114th CONGRESS
		1st Session
		H. R. 1974
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Ms. Michelle Lujan Grisham of New Mexico (for herself, Mr. Takai, Mr. Veasey, Mr. Takano, Mr. Rangel, Mr. Grijalva, Ms. Lee, Ms. Pingree, Ms. Slaughter, Ms. Clark of Massachusetts, Ms. Norton, Ms. Schakowsky, Ms. Wilson of Florida, Ms. Loretta Sanchez of California, Mr. Vargas, Mr. Gutiérrez, Mr. McGovern, Mr. Serrano, Mr. O’Rourke, Mr. Johnson of Georgia, Ms. Roybal-Allard, Mr. Honda, Mrs. Torres, Ms. Linda T. Sánchez of California, Mr. Ted Lieu of California, Ms. Fudge, Mr. Cárdenas, Ms. Moore, Ms. Brown of Florida, Ms. Lofgren, Ms. Eddie Bernice Johnson of Texas, Mr. Grayson, and Ms. Meng) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To expand access to health care services, including sexual, reproductive, and maternal health
			 services, for immigrant women, men, and families by removing legal
			 barriers to health insurance coverage, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Health Equity and Access under the Law for Immigrant Women and Families Act of 2015 or as the HEAL for Immigrant Women and Families Act of 2015. 2.FindingsCongress finds as follows:
 (1)Insurance coverage reduces harmful health disparities by alleviating cost barriers to and increasing utilization of basic preventive health services, especially among low-income and underserved populations, and especially among women.
 (2)Based solely on their immigration status, many immigrants and their families face legal restrictions on their ability to obtain health insurance coverage through Medicaid, CHIP, and Health Insurance Exchanges.
 (3)Lack of health insurance contributes to persistent disparities in the prevention, diagnosis, and treatment of negative health outcomes borne by immigrants and their families.
 (4)Immigrant women are disproportionately of reproductive age, low-income, and lacking health insurance coverage. Legal barriers to affordable health insurance coverage therefore particularly exacerbate their risk of negative sexual, reproductive, and maternal health outcomes, with lasting health and economic consequences for immigrant women, their families, and society as a whole.
 (5)Denying coverage or imposing waiting periods for coverage unfairly hinders the ability of immigrants to take responsibility for their own health and economic well-being and that of their families. To fully and productively participate in society, access to health care is fundamental, which for women includes access to the services necessary to plan whether and when to have a child.
 (6)The population of immigrant families in the United States is expected to continue to grow. Indeed one in four children in the United States is part of an immigrant family. It is therefore in the Nation’s shared public health and economic interest to remove legal barriers to affordable health insurance coverage based on immigration status.
			3.Removing barriers to health coverage for lawfully present individuals
 (a)MedicaidSection 1903(v)(4) of the Social Security Act (42 U.S.C. 1396b(v)(4)) is amended— (1)by amending subparagraph (A) to read as follows:
					
 (A)Notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, payment shall be made under this section for care and services that are furnished to aliens, including those described in paragraph (1), if they otherwise meet the eligibility requirements for medical assistance under the State plan approved under this title (other than the requirement of the receipt of aid or assistance under title IV, supplemental security income benefits under title XVI, or a State supplementary payment), and are lawfully present in the United States (including such an individual who is granted deferred action).;
 (2)in subparagraph (B)— (A)by striking a State that has elected to provide medical assistance to a category of aliens under subparagraph (A) and inserting aliens provided medical assistance pursuant to subparagraph (A); and
 (B)by striking to such category and inserting to such alien; and (3)in subparagraph (C)—
 (A)by striking an election by the State under subparagraph (A) and inserting the application of subparagraph (A); (B)by inserting or be lawfully present after lawfully reside; and
 (C)by inserting or present after lawfully residing each place it appears. (b)CHIPSubparagraph (J) of section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended to read as follows:
				
 (J)Paragraph (4) of section 1903(v) (relating to lawfully present individuals).. (c)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to services furnished on or after the date that is 90 days after such date of the enactment.
 (2)Exception if state legislation requiredIn the case of a State plan for medical assistance under title XIX, or a State child health plan under title XXI, of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the respective State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
				4.Consistency in health coverage for individuals granted deferred action
 (a)In generalFor the purposes of eligibility under any of the provisions referred to in subsection (b), all individuals granted deferred action shall be considered to be lawfully present in the United States.
 (b)Provisions describedThe provisions described in this subsection are the following: (1)Exchange eligibilitySection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031).
 (2)Reduced cost-sharing eligibilitySection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071). (3)Premium subsidy eligibilitySection 36B of the Internal Revenue Code of 1986.
 (4)Medicaid and CHIP eligibilityTitles XIX and XXI of the Social Security Act, including under section 1903(v) of such Act (42 U.S.C. 1396b(v)).
				(c)Effective date
 (1)In generalSubsection (a) shall take effect on the date of the enactment of this Act. (2)Transition through special enrollment periodIn the case of an individual described in subsection (a) who, before the first day of the first annual open enrollment period under subparagraph (B) of section 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) beginning after the date of the enactment of this Act, is granted deferred action described in subsection (a) and who, as a result of such subsection, qualifies for a subsidy described in paragraph (2) or (3) of such subsection, the Secretary of Health and Human Services shall establish a special enrollment period under section 1311(c)(6)(C) of such Act during which such individual may enroll in qualified health plans through Exchanges under title I of such Act and qualify for such a subsidy. For such an individual who has been granted deferred action as of the date of the enactment of this Act, such special enrollment period shall begin not later than 90 days after such date of enactment. Nothing in this paragraph shall be construed as affecting the authority of the Secretary to establish additional special enrollment periods under section 1311(c)(6)(C) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(C)).
				
